DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed by applicant on 7/19/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
3.	Regarding to the claims, applicant has amended claims 1, 6-7, and 11 and canceled claims 8-10, 13 and 17. There is not any claim being added into the application. As amended, the pending claims are claims 1, 3, 5-7, 11-12, 14-16 and 19-20 (Note that claims 2, 4, and 18 were canceled in the amendment of 5/13/2022) which claims are examined in the present office action.
Response to Arguments
4.	The amendments to the claims as provided in the amendment of 7/19/2022 and applicant's arguments provided in the mentioned amendment, pages 6-8, have been fully considered and are sufficient to overcome the Claim Interpretation; the rejection of claim 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; the rejections of claims 1, 3 and 5-15 under 35 U.S.C. 112 (pre-AIA ), second paragraph; and the objections of claims 13 and 17 under 37 CFR 1.75 as set forth in the office action of 5/27/2022.

Allowable Subject Matter
5.       Claims 1, 3, 5-7, 11-12, 14-16 and 19-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
A) The observation device as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the WO2016/158780 and the US Publication No. 2016/0048011, by the limitations regarding to a mask being movable in a direction perpendicular to the optical axis of an objective optical system for adjusting emission region of an illumination light as recited in the claim by the feature thereof “the mask is movable … the objective optical system” (claim 1 on lines 15-16) wherein the optical device comprises an illumination optical system and an objective optical system with structure as recited in the features thereof “an illumination optical system … an emission region” (claim 1, lines 2-14).
B) The observation device as recited in the independent claim 16 is allowable with respect to the prior art, in particular, the WO2016/158780 and the US Publication No. 2016/0048011, by the limitations regarding to a mask being movable in a direction perpendicular to the optical axis of an objective optical system for adjusting emission region of an illumination light as recited in the claim by the feature thereof “the mask is movable … the objective optical system” (claim 16 on lines 15-16) wherein the optical device comprises an illumination optical system and an objective optical system with structure as recited in the features thereof “an illumination optical system … the image sensor” (claim 16, lines 2-14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG Q NGUYEN/Primary Examiner, Art Unit 2872